DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2022  has been entered.

Response to Amendment
3.	 Claims 1,2,6-15, and 21-27 are pending. 
	Claims 1,9, and 21 have been amended.
	Claims 3-4, and 16-20 have been canceled. 

Response to Arguments
4.	Applicant’s arguments with respect to claims 1,9 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1,2, 5-7,9-14, and 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Cook et al. (US 10,700,711 hereinafter referred to as Cook) in view of Reiter et al. (US 5,752,243 hereinafter referred to as Reiter).

Regarding claim 1, Cook teaches:
“ A method, comprising: obtaining, by a server device of a cluster of devices comprising a distributed filesystem, an upload identifier for a multipart upload” (Cook col. 9 lines 53-60, lines 20-26,  col. 3 lines 55-63, an object storage creating a unique identifier of object parts in a part order manifest. The object storage located  on a node of plurality of nodes in a cluster storage system (Fig. 1). The storage cluster is a distributed storage system for plurality of segments). 
Cook col. 21 lines 65-67 and col. 22 lines 1-2, teaches the created manifest associated with the unique identifier is stored in the object storage as B-tree data structure. 
“sending, by the server device, the upload identifier to a client device, wherein the client device associates upload parts with the upload identifier;” (Cook col. 9 lines 55-61 and col. 10 lines 52-55, returning the unique identifier to the client application for placement into the manifest. The client application uses the manifest to create a final manifest in which the unique identifier is included (see Fig. 20)).
 “creating, by the server device, a parts directory for the multipart upload;” (Cook col. 15, col. 6 lines 5-13, lines 30-35, and col. 9 lines 42-55, col. 1 lines 48-65, the object storage has a disk to store the objects associated with the unique identifier. The disk has index to store the object based on the unique identifier.  The object stored on the disk as erasure set.  The object is a part of multi-part uploading of plurality of parts). 
“ receiving, by the server device, the upload parts associated with the upload identifier from the client device; storing, by the server device, the upload parts according to the parts directory for the multipart upload;” (Cook col. 9 lines 42-55, col. 15, col. 6 lines 5-13, lines 30-35, uploading the objects associated with the unique identifier to the object storage. The object storage has a disk to store the objects associated with the unique identifier. The disk has index to store the object based on the unique identifier).
“ concatenating, by the server device, the upload parts; and storing, by the server device, concatenated upload parts to a target location in the distributed filesystem.” (Cook col. 18 lines 12-25, col. 11 lines 53-56,  merging objects at the object storage. The object storage is located in on one of the computer nodes). 
Cook col. 21 lines 65-67 and col. 22 lines 1-2, teaches the created manifest associated with the unique identifier is stored in the object storage as B-tree data structure. 
Cook does not explicitly teach:
“wherein the obtaining the upload identifier comprises creating  an additional leaf node among leaf nodes in a B-tree, wherein the B-tree comprises a root node and the leaf nodes, without internal nodes between the root node and the leaf nodes, and wherein the additional leaf node  comprises a key comprising the upload identifier and a value comprising multipart upload metadata”
Reiter teaches 
“wherein the obtaining the upload identifier comprises creating  an additional leaf node among leaf nodes in a B-tree” (Reiter col. 2 liens 5-15, col. 1 lines 18-23, creating a new node and new level on a B-tree by splitting the root node and assigning a Key value and pointer to the new node. The pointer is identifier of unit of data on the B-tree storage structure). 
 “wherein the B-tree comprises a root node and the leaf nodes, without internal nodes between the root node and the leaf nodes, and “ (Reiter col. 1 liens 44 -48, there is no a node between parent node and leaf node  on hierarchical B-tree structure, and the leaf nodes does not have child node). 
“wherein the additional leaf node comprises a key comprising the upload identifier and a value comprising multipart upload metadata;” (Reiter col. 1 lines 39-44, col. 4 lines 52-60, the leaf node contain the key value and a pointer to data record. The leaf node with multiple key values, pointers and data area). 
Cook and Reiter teach data storage system. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify cook to use B-tree data structure comprising leaf nodes and parent nodes with key values as disclosed by Reiter, such inclusion has benefit to quickly locate specific units of data by searching the node of the B-tree using the key value (Reiter col. 1 lines 18-24 and col. 4 lines 25-40). 

Regarding claim 2, Cook and Reiter teaches all the limitations of claim 1.
Cook teaches:
“wherein the upload identifier provides a cluster coherent unique identifier for the multipart upload” (Cook col. 4 lines 1-10, the unique identifier used within the cluster to identify the object and/or the segment).317/017,264
  
Regarding claim 5, Cook and Reiter teaches all the limitations of claim 1.
Cook does not teach:
“wherein the key further comprises a group identifier associated with a group of multipart uploads.”
Reiter teaches:
“wherein the key further comprises a group identifier associated with a group of multipart uploads.” (Reiter col. 7 lines 50-55, the leaf node key value has additional value to index plurality of entries). 
Cook and Reiter teach data storage system. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify cook to include additional key value for plurality of entries as disclosed by Reiter, such inclusion is benefiting to locate the node using the key value of the node (col. 4 lines 35-43). 

Regarding claim 6, Cook and Reiter teaches all the limitations of claim 1.
Cook does not teach:
“further comprising: querying, by the server device, the B-tree in order to list multipart uploads of the group of multipart uploads.” (Reiter col. 7 lines 50-55, col. 2 lines 16-24, the leaf node key value has additional value to index plurality of entries. Searching the B-tree using the Key value). 
Cook and Reiter teach data storage system. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify cook to include B-tree searching using key value as disclosed by Reiter because B-tree is improving the node searching process using the key value in order to locate unit for data stored in the node ((Reiter col. 1 lines 18-24).

Regarding claim 7, Cook and Reiter teaches all the limitations of claim 1.
Cook teaches:
“ wherein the parts directory uses prefixes that are created using the upload identifier” (Cook Fig. 2 , col. 4 lines 1-15, teaches stored segments with their strip number, data segment as erasure set. The unique identifier of the segment is based on erasure codding algorithm for the data segment).

Regarding claim 9,
Cook teaches:
“ A client device, comprising: at least one processor; and at least one memory that stores executable instructions that, when executed by the at least one processor,” (Figs. 21A, 21B, and Fig. 1.  A computer system for implementing the disclosed embodiments. A client application). 
“facilitate performance of operations, comprising: sending an initiation communication to a server device, wherein the initiation communication initiates a multipart upload in which a group of upload files are uploaded to the server device;” (Cook col. 9 lines 20-25, the client application initiates multi-part upload process with a computer server in which previously stored digital objects are located). 
“obtaining, from the server device, an upload identifier for the multipart upload” (Cook col. 9 lines 55-61 and col. 10 lines 52-55, returning the unique identifier to the client application for placement into the manifest. The client application uses the manifest to create a final manifest in which the unique identifier is included (in addition, see Fig. 20)).
“associating upload files of the group of upload files with the upload identifier; and Cook col. 9 lines 55-61 and col. 10 lines 52-55, returning the unique identifier to the client application for placement into the manifest. The client application uses the manifest to create a final manifest in which the unique identifier is included (Fig. 20)).
“after associating the upload files of the group of upload files with the upload identifier, uploading the group of upload files to the server device”( Cook col. 9 lines 42-55, col. 15, col. 6 lines 5-13, lines 30-35, uploading the objects associated with the unique identifier to the object storage. the object storage has a disk to store the objects associated with the unique identifier. The disk has index to store the object based on the unique identifier).
Cook col. 21 lines 65-67 and col. 22 lines 1-2, teaches the created manifest associated with the unique identifier is stored in the object storage as B-tree data structure. 
Cook does not explicitly teach:
“wherein the upload identifier was generated at the server device at least in part by creating  an additional leaf node among leaf nodes in a B-tree, wherein the B-tree comprises a root node and the leaf nodes, without internal nodes between the root node and the leaf nodes, and wherein the additional leaf node  comprises a key comprising the upload identifier and a value comprising multipart upload metadata;”
Reiter teaches 
“wherein the upload identifier was generated at the server device at least in part by creating  an additional leaf node among leaf nodes in a B-tree,” (Reiter col. 2 liens 5-15, col. 1 lines 18-23, creating a new node and new level  on a B-tree by splitting the root node and assigning a Key value and pointer to the new node. The pointer is identifier of unit of data on the B-tree storage structure). 
 “wherein the B-tree comprises a root node and the leaf nodes, without internal nodes between the root node and the leaf nodes, and “ (Reiter col. 1 liens 44 -48, there is no a node between parent node and leaf node on hierarchical B-tree structure, and the leaf node does not have child node).
“wherein the additional leaf node comprises a key comprising the upload identifier and a value comprising multipart upload metadata;” (Reiter col. 1 lines 39-44, col. 4 lines 52-60, the leaf node contain the key value and a pointer to data record. The leaf node with multiple key values, pointers and data area). 
Cook and Reiter teach data storage system. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify cook to use B-tree data structure comprising leaf nodes and parent nodes with key values as disclosed by Reiter, such inclusion has benefit to quickly locate specific units of data by searching the node of the B-tree using the key value (Reiter col. 1 lines 18-24 and col. 4 lines 25-40). 

Regarding claim 10, Cook and Reiter teaches all the limitations of claim 9.
Cook teaches:
“wherein the uploading the group of upload files to the server device comprises writing upload files of the group of upload files in a parts directory provided by the server device.” (Cook col. 15, col. 6 lines 5-13, lines 30-35, and col. 9 lines 42-55, col. 1 lines 48-65, the object storage has a disk to store the objects associated with the unique identifier. The disk has index to store the object based on the unique identifier.  The object stored on the disk as erasure set.  The object is a part of multi-part uploading of plurality of parts.). 

Regarding claim 11,Cook and Reiter teaches all the limitations of claim 9.
Cook does not teach:
“ wherein the upload identifier comprises at least a portion of the key.”
Reiter teaches:
“ wherein the upload identifier comprises at least a portion of the key.” (Reiter col. 1 lines 39-44, col. 4 lines 52-60, the leaf node contain the key value and a pointer to data record. The leaf node with multiple key values, pointers and data area). 
Cook and Reiter teach data storage system. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify cook to use B-tree data structure comprising leaf nodes and parent nodes with key values as disclosed by Reiter, such inclusion has benefit to quickly locate specific units of data by searching the node of the B-tree using the key value (Reiter col. 1 lines 18-24 and col. 4 lines 25-40). 

Regarding claim 12, Cook and Reiter teaches all the limitations of claim 9.
Cook does not explicitly teach:
“wherein the operations further comprise obtaining a group identifier associated with a group of multipart uploads, wherein associating the upload files of the group of upload files with the upload identifier comprises also associating the upload files of the group of upload files with the group identifier”
Reiter teaches: 
“wherein the operations further comprise obtaining a group identifier associated with a group of multipart uploads, wherein associating the upload files of the group of upload files with the upload identifier comprises also associating the upload files of the group of upload files with the group identifier” (Reiter col. 7 lines 50-55, the leaf node key value has additional value to index plurality of entries). 
Cook and Reiter teach data storage system. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify cook to include additional key value for plurality of entries as disclosed by Reiter, such inclusion is benefiting to locate the node using the key value of the node (col. 4 lines 35-43). 

Regarding claim 13, Cook and Reiter teaches all the limitations of claim 12.
Cook does not explicitly teach:
“wherein the upload identifier and the group identifier comprise at least a portion of the key.  
Reiter teaches:
“wherein the upload identifier and the group identifier comprise at least a portion of the key” (Reiter col. 7 lines 50-55, the leaf node key value has additional value to index plurality of entries). 
Cook and Reiter teach data storage system. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify cook to include additional key value for plurality of entries as disclosed by Reiter, such inclusion is benefiting to locate the node using the key value of the node (col. 4 lines 35-43). 

Regarding claim 14, Cook and Reiter teaches all the limitations of claim 13.
Cook teaches:
“wherein the operations further comprise associating the upload files of the group of upload files with upload part numbers.” (Cook Fig. 20, sequential part numbers for individual parts).
 
  	Regarding claim 21
Cook teaches:
“ A non-transitory machine-readable medium comprising executable instructions that, when executed by a processor”(Cook col. 24 lines 34-38, A computer readable medium comprising computer conde). 
“ facilitate performance of operations, comprising: obtaining an upload identifier for a multipart upload,” (Cook col. 9 lines 55-61 and col. 10 lines 52-55, returning the unique identifier to the client application for placement into the manifest. The client application uses the manifest to create a final manifest in which the unique identifier is included ( Fig. 20)).
 “communicating the upload identifier to a client device, wherein the client device associates upload parts with the upload identifier;” (Cook col. 9 lines 55-61 and col. 10 lines 52-55, returning the unique identifier to the client application for placement into the manifest. The client application uses the manifest to create a final manifest in which the unique identifier is included (Fig. 20)).
“ receiving the upload parts associated with the upload identifier from the client device; storing the upload parts according to a parts directory for the multipart upload;” (Cook col. 9 lines 42-55, col. 15, col. 6 lines 5-13, lines 30-35, uploading the objects associated with the unique identifier to the object storage. the object storage has a disk to store the objects associated with the unique identifier. The disk has index to store the object based on the unique identifier).
“  storing concatenated upload parts to a target location in a distributed filesystem.” (Cook col. 18 lines 12-25, col. 11 lines 53-56,  merging objects at the object storage. The object storage is located in on one of the computer nodes. The computer node is located in cluster storage system (Fig. 1)). 
Cook col. 21 lines 65-67 and col. 22 lines 1-2, teaches the created manifest associated with the unique identifier is stored in the object storage as B-tree data structure. 
Cook does not explicitly teach:
“the obtaining comprising creating an additional leaf node among leaf nodes in a B-tree, wherein the B-tree comprises a root node and the leaf nodes, without internal nodes between the root node and the leaf nodes, and wherein the additional leaf node comprises a key comprising the upload identifier;”
Reiter teaches 
“the obtaining comprising creating an additional leaf node among leaf nodes in a B-tree,” (Reiter col. 2 liens 5-15, col. 1 lines 18-23, creating a new node and new level  on a B-tree by splitting the root node and assigning a Key value and pointer to the new node. The pointer is identifier of unit of data on the B-tree storage structure). 
 “wherein the B-tree comprises a root node and the leaf nodes, without internal nodes between the root node and the leaf nodes, and “ (Reiter col. 1 liens 44 -48, there is no a node between parent node and leaf node on hierarchical B-tree structure, and  the leaf nodes does not have child node).
“wherein the additional leaf node comprises a key comprising the upload indenter” (Reiter col. 1 lines 39-44, col. 4 lines 52-60, the leaf node contain the key value and a pointer to data record. The leaf node with multiple key values, pointers and data area). 
Cook and Reiter teach data storage system. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify cook to use B-tree data structure comprising leaf nodes and parent nodes with key values as disclosed by Reiter, such inclusion has benefit to quickly locate specific units of data by searching the node of the B-tree using the key value (Reiter col. 1 lines 18-24 and col. 4 lines 25-40). 
Regarding claim 22, Cook and Reiter teaches all the limitations of claim 21.
Cook teaches:
“wherein the operations are performed by a server device of a cluster of devices comprising the distributed filesystem” (Cook Fig. 1).

Regarding claim 23. Cook and Reiter teaches all the limitations of claim 21.
Cook does not teach:
“wherein the additional leaf node in the B-tree further comprises a value comprising multipart upload metadata.  
Reiter  teaches:
“wherein the additional leaf node in the B-tree further comprises a value comprising multipart upload metadata.” (Reiter col. 1 lines 39-44, col. 4 lines 52-60, the leaf node  of the B-tree contain  key value and a pointer to data record. The leaf node with multiple key values, pointers and data area). 
Cook and Reiter teach data storage system. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify cook to use B-tree data structure comprising leaf nodes and parent nodes with key values as disclosed by Reiter, such inclusion has benefit to quickly locate specific units of data by searching the node of the B-tree using the key value (Reiter col. 1 lines 18-24 and col. 4 lines 25-40). 

Regarding claim 24, Cook and Reiter teaches all the limitations of claim 21.
Cook teaches: 
“wherein the operations further comprise creating the parts directory for the multipart upload.”(Cook col. 15, col. 6 lines 5-13, lines 30-35, and col. 9 lines 42-55, col. 1 lines 48-65, the object storage has a disk to store the objects associated with the unique identifier. The disk has index to store the object based on the unique identifier.  The object stored on the disk as erasure set.  The object is a part of multi-part uploading of plurality of parts.). 

Regarding claim 25, Cook and Reiter teaches all the limitations of claim 21.
Cook teaches: 
“ wherein the parts directory uses prefixes that are created using the upload identifier” (Cook Fig. 2 , col. 4 lines 1-15, teaches stored segments with their strip number, data segment as erasure set. The unique identifier of the segment is based on erasure codding algorithm for the data segment).

Regarding claim 26, Cook and Reiter teaches all the limitations of claim 21.
Cook teaches: 
“wherein the upload identifier provides a cluster coherent unique identifier for the multipart upload” Cook col. 4 lines 1-10, the unique identifier used within the cluster to identify the object and/or the segment).

Regarding claim 27, Cook and Reiter teaches all the limitations of claim 21.
Cook does not teach: 
“wherein the key further comprises a group identifier associated with a group of multipart uploads.”
Reiter teaches: 
“wherein the key further comprises a group identifier associated with a group of multipart uploads.”(Reiter col. 7 lines 50-55, the leaf node key value has additional value to index plurality of entries). 
Cook and Reiter teach data storage system. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify cook to include additional key value for plurality of entries as disclosed by Reiter, such inclusion is benefiting to locate the node using the key value of the node (col. 4 lines 35-43). 

7.	Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cook et al. (US 10,700,711 hereinafter referred to as Cook) in view of Reiter et al. (US 5,752,243 hereinafter referred to as Reiter), and further in view of Gupta (US 2020/0310859 hereinafter referred to as Gupta).

Regarding claim 8, Cook and Reiter teaches all the limitations of claim 1.
Cook and Reiter do no  teach: 
“ further comprising, after storing, by the server device, the concatenated upload parts to the target location in the distributed filesystem, deleting, by the server device, the upload identifier and the parts directory.”
Gupta teaches:
“ further comprising, after storing, by the server device, the concatenated upload parts to the target location in the distributed filesystem, deleting, by the server device, the upload identifier and the parts directory.” (Gupta [0076][0072], deleting the metadata after moving the uploaded objects to a standard bucket. The metadata include the bucket identifier associated with the shadow bucket and upload identifier).
Cook, Reiter and Gupta teach data storage system. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify cook and Reiter to delete metadata  as disclosed by Gupta, such feature improve a storage space utilization (Gupta [0077]). 

Regarding claim 15, Cook and Reiter teaches all the limitations of claim 9.
Cook and Reiter do no  teach: 
“wherein the operations further comprise sending a request to the server device, wherein the request comprises: a request to abort the multipart upload, a request to Hat active multipart uploads, or a request to list uploaded files of the group of upload files”
Gupta teaches:
“wherein the operations further comprise sending a request to the server device, wherein the request comprises: a request to abort the multipart upload, a request to Hat active multipart uploads, or a request to list uploaded files of the group of upload files” (Gupta [0077] [0075][0073], a client can choose to terminate the multipart upload., the client was initiating the multipart upload to the object store. Sending completion request to the object store in which list of uploaded objects included. Sending a request to the object store to upload one or more objects).
Cook, Reiter and Gupta teach data storage system. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify cook and Reiter to send list of uploaded objects as disclosed by Gupta, such feature confirm to the completion of the multipart uploading process between the client and object store (Gupta [0075]). 

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFU N MEKONEN whose telephone number is (571)270-0587. The examiner can normally be reached Monday - Friday, 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.N.M/Examiner, Art Unit 2456


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2456